191 F.2d 733
91 U.S.P.Q. 222
ANHEUSER-BUSCH, Incorporated, Plaintiff-Appellant,v.DU BOIS BREWING COMPANY, Defendant-Appellee.
No. 10406.
United States Court of Appeals Third Circuit.
Argued Oct. 2, 1951.Decided Oct. 5, 1951.

Wallace H. Martin, New York City (Alter, Wright & Barron, Pittsburgh, Pa., Minturn de S. Verdi, Walter J. Halliday, Robert Bonynge, New York City, Alexander J. Barron, James Milholland, Pittsburgh, Pa., Nims, Verdi & Martin, New York City, Shepley, Kroeger, Fisse & Ingamells, St. Louis, Mo., on the brief), for appellant.
John C. Bane, Jr., Pittsburgh, Pa.  (Leo R. Brockbank, Du Bois, Pa., Edler W. Marshall, Reed, Smith, Shaw & McClay, Pittsburgh, Pa., on the brief), for appellee Du Bois Brewing Co.
Before McLAUGHLIN, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
The actions of the District Court, in vacating all of the findings of fact and conclusions of law originally made by the District Court in this matter, in making new findings of fact and conclusions of law, and in entering judgment dismissing the complaint as it did, are in conformity with the opinion, 3 Cir., 175 F.2d 370, the two orders (entered July 27, 1949) and the mandate of this Court (issued May 18, 1950), all in this cause.


2
The judgment of the District Court of October 26, 1950 from which this appeal was taken will be affirmed.